Electronically Filed
                                                     Supreme Court
                                                     SCEC-XX-XXXXXXX
                                                     02-OCT-2020
                          SCEC-XX-XXXXXXX            02:50 PM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          ASHLEY (NOELLE) FAMERA-ROSENZWEIG, Plaintiff,

                                vs.

                 KAIALI#I (KAI) KAHELE, Defendant.


                        ORIGINAL PROCEEDING

        FINDINGS OF FACT, CONCLUSIONS OF LAW AND JUDGMENT
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Cataldo, assigned by reason of vacancy)

          Upon consideration of the August 11, 2020 election

complaint filed by Plaintiff Ashley (Noelle) Famera-Rosenzweig,

the September 25, 2020 motion to dismiss filed by Respondent

Scott Nago, Chief Election Officer, and Plaintiff’s opposition to

the motion to dismiss the complaint, and having heard this matter

without oral argument, we set forth the following findings of

fact and conclusions of law and enter the judgment in accordance

with HRS § 11-173.5.

                         FINDINGS OF FACT

          1.   Plaintiff Ashley (Noelle) Famera-Rosenzweig

(Plaintiff) was one of four candidates in the democratic primary

election for the office of U.S. Representative, District II in

the August 8, 2020 primary election.
          2.    According to the final primary election summary

printout, the election results for the democratic primary

election for U.S. Representative, District II were:

          Kahele, Kaiali#i (Kai)       100,841   (65.8%)
          Evans, Brian                  12,337   ( 8.1%)
          Lee, Brenda L. Machado        10,694   ( 7.0%)
          Famera, Noelle                 7,992   ( 5.2%)
          Blank Votes                   20,904   (13.6%)
          Over Votes                       381   ( 0.2%)

          3.    Plaintiff contends Kahele’s voluntary assignment

with the National Guard prior to the election was a tactical move

on the part of Kahele and the Democratic Party to prevent all of

the candidates from participating in appearances and debates with

media networks.    Due to the failure to participate im media

events, Plaintiff asks the court to:

          (a)    order the investigation of the Democratic Party
                 and Kahele;

          (b)    strike Kahele’s name from the ballot;

          (c)    investigate Candidate Brenda Lee and strike her
                 name from the ballot; and

          (d)    order a re-vote for the U.S. Representative,
                 District II democratic primary with only
                 candidates Famera-Rosenzweig and Brian Evans on
                 the ballot with the winner to move on to the
                 November 2020 general election.

          4.    In the motion to dismiss Plaintiff’s election

contest complaint, the Chief Election Officer contends the

complaint fails to state a claim upon which relief can be granted

and the relevant election contest statutes limit the supreme

court’s jurisdiction to deciding which candidate was nominated or

elected, and thus, the court cannot grant the relief requested.

                                   2
                            CONCLUSIONS OF LAW

            1.   HRS § 11-172 provides that a copy of the complaint

for an election contest “shall be delivered to the chief election

officer or the clerk in the case of county election ”               See Han v.

Manahan, SCEC-XX-XXXXXXX, 2012 WL 3667313, (Haw. Aug. 27, 2012)

(concluding that in an election contest involving a county

election, the City Clerk was a necessary and indispensable party

who should have been named as a defendant and served with a copy

of the complaint).

            2.   The democratic primary election for the office of

the United States Representative, District II, is a state

election administered by the State Office of Elections.              The

Chief Election Officer, therefore, is a necessary and

indispensable party who should have been named as a defendant.

The record shows the attorney for the Chief Election Officer was

served with a copy of the complaint, and this court issued an

order directing the Chief Election Officer to appear in this

matter to ensure the election contest is decided on the merits.

            3.   HRS § 11-172 provides in relevant part:
            The complaint shall set forth any cause or causes,
            such as, but not limited to, provable fraud, overages
            or underages, that could cause a difference in the
            election results.

            4.   A complaint challenging the results of an election

pursuant to HRS § 11-172 fails to state a claim unless the

plaintiff demonstrate errors that would change the outcome of the

election.    Tataii v. Cronin, 119 Hawai#i 337, 339, 198 P.3d 124,


                                      3
126 (2008) (citing Akaka v. Yoshina, 84 Hawai#i 383, 387, 935
P.2d 98, 102 (1997)).     See also Funakoshi v. King, 65 Haw. 312,

317, 651 P.2d 912, 913 (1982) (Difference in the election results

. . . mean[s] a difference sufficient to change the results of

the election).

          5.     [T]he [plaintiff] must show that he or she has
                 actual information of mistakes or errors
                 sufficient to change the result. The
                 [plaintiff] has the burden of demonstrating that
                 the specific acts and conduct of which [he or
                 she] complain[s] would have had the effect of
                 changing the results. In the absence of facts
                 showing that irregularities exceed the reported
                 margin between the candidates, the complaint is
                 legally insufficient because, even if its truth
                 were assumed, the result of the election would
                 not be affected.
                       . . .

                 It is not sufficient that the [plaintiff] points
                 to a poorly run and inadequately supervised
                 election process that evinces room for abuse or
                 possibilities of fraud. An election contest
                 cannot be based upon mere belief or indefinite
                 information.

Tataii, 119 Hawai#i at 339-40, 198 P.3d at 126-27 (citing Akana

v. Yoshina, 84 Hawai#i at 387-388, 935 P.2d at 102-103 (internal

quotation marks, brackets and citations omitted).

          6.   Upon considering a complaint contesting a primary

election, a special primary election, or a county election, the

supreme court, pursuant to HRS § 11-173.5, “shall give judgment

fully stating all findings of fact and law” and “shall decide

what candidate was nominated or elected.”

          7.   Unlike HRS § 11-174.5, which governs contests for

general and special general elections and allows the court to




                                     4
invalidate an election, HRS § 11-173.5 does not provide for a

judgment that would invalidate the primary election and allow a

new election.    See Funakoshi v. King, 65 Haw. 312, 315, 651 P.2d

at 912, 914. (the legislature only provided for the extraordinary

remedy of invalidating an election and allowing a new election

for general elections, special general elections, and special

elections).

           8.    Taking Plaintiff’s allegations as true and viewing

them in the light most favorable to her, it is evident she has

presented no set of facts that would entitle her to the requested

relief.    She does not present specific acts or actual information

of mistake or error sufficient to change the election results.

Even if her claims regarding Kahele’s failure to participate in

media campaigns and debates are true, that alone is insufficient

to change the results of the election.    See Tataii v. Cronin, 119

Hawai#i at 340, 198 P.3d at 127 (where the plaintiff makes no

showing that the defendant was under any obligation to debate

plaintiff, the refusal to debate was not an error, mistake or

irregularity that would change the result of the election).

           9.    The remedies sought by Plaintiff -- strike Kahele’s

name from the ballot; investigate Kahele and the democratic

party; nullify the votes for candidate Brenda Lee; and a re-vote

between Famera-Rosenzweig and Brian Evans -- are not authorized

by HRS § 11-173.5(b)

           10.   The Chief Election Officer’s motion to dismiss is

granted.

                                   5
                             JUDGMENT

          Based upon the foregoing findings of fact and

conclusions of law, the judgment is entered dismissing the

complaint.   Kaiali#i (Kai) Kahele is the candidate who received

the highest number of votes in the democratic primary election

for U.S. Representative, District II, and his name shall be

placed on the ballot as the democratic candidate in the November

2020 general election.

          The clerk of the supreme court shall forthwith serve a

certified copy of this judgment on the chief election officer in

accordance with HRS § 11-173.5(b).

          DATED: Honolulu, Hawai#i, October 2, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Lisa W. Cataldo




                                 6